Citation Nr: 1312309	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1961 to August 1962 and has reported that he had additional service with the Alabama National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his intervertebral disc syndrome, hearing loss and tinnitus are the result of service, including active duty and service with the Alabama National Guard.  Records related to his National Guard service have not been associated with the claims folder.  

Regarding his back disability, it is noted that his service treatment records (STRs) include references to a back injury during service for which he was hospitalized in April 1962.  It is noted that, while a VA examiner who examined the Veteran in January 2009, found that his current back pathology was not related to that injury, this opinion was based in part on the Veteran's reported history of additional back injury in 1963.  During testimony before the undersigned at the Board hearing in February 2012, the Veteran stated that he had not, in fact sustained a back injury in 1963, but had related that he had sought treatment for an exacerbation of the in-service injury at that time.  It is asserted that this misunderstanding led to an inaccurate conclusion by the VA examiner.  In further testimony, the Veteran and his spouse, to whom he has been married for 56 years, stated that the Veteran had had complaints of back pain since 1962.  The Board notes that there are several opinions in the record that support the Veteran's contention that his current back pathology is related to the in-service injury, including a notation in a July 2004 VA outpatient treatment record, and July 2010 and February 2013 opinions from the Veteran's private physician.  Further, a longstanding friend of the Veteran related that he recalled the Veteran being treated by a chiropractor from 1962 to 1963 and again in 1967 and 1977.  Such lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In light of the medical opinions, lay statement and sworn testimony, it does not appear that the January 2009 VA examiner accurately or specifically addressed these facts.  As such the Board finds that an additional examination is necessary prior to appellate consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the circumstances when a VA examination is necessary.)  

Regarding the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Veteran and his wife testified that the Veteran had complaints and noticeable hearing loss dating from an episode acoustic trauma while the Veteran was exposed to anti-aircraft weapons while in the National Guard.  It has been pointed out that a VA examiner, in January 2009, rendered an opinion that the Veteran's hearing loss and tinnitus were not related to service only based on the fact that there were no complaints of these disorders while he was on active duty.  The VA examiner did not address the Veteran's assertion of continuity of symptomatology since service.  Indeed, the Court of Appeals for Veterans Claims (Court) clearly held in Hensley. that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Taking into account the Veteran's statements in support of his claim, as well as VA treatment reports of record which note that the Veteran has a current diagnosis of hearing loss  and tinnitus, the Veteran's claims for service connection should be remanded for additional VA examinations so as to determine whether any currently-diagnosed hearing loss or tinnitus is etiologically-related to his period of active service or to an injury that was sustained while he was on active duty for training or inactive duty training with the National Guard.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the National Personnel Records Center as well as the Alabama National Guard  and request copies, for association with the claims folder, of any and all service records and STRs that may be available.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of the Veteran's intervertebral disc syndrome.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that intervertebral disc disease is related to the lumbosacral spine disorder for which the Veteran received treatment in 1962.  The examiner should specifically comment on the medical opinions that support a relationship with service that are found in the record as well as the lay statements that have been provided of continued complaints of low back pain since service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The RO/AMC shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss and tinnitus.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  Following a review of the claims folder, the examiner should address the following:

A) Whether it is at least as likely as not that hearing loss originated during active service, or is otherwise related to active service.  

B) Whether it is at least as likely as not that tinnitus originated during active service, or is otherwise related to active service.  

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



